Citation Nr: 1045157	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-34 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right leg.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left leg.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico, which, in pertinent part, denied 
reopening the service connection claim for a lumbar spine 
disability and denied ratings in excess of 10 percent for 
peripheral neuropathy of the legs.

When the case was last before the Board in November 2008, the 
issue of entitlement to service connection for a lumbar spine 
disability was reopened.  The Board remanded the claim for 
service connection for a lumbar spine disability on the merits, 
and also remanded the increased rating claims involving 
peripheral neuropathy of the legs.

The Board notes that in November 2008 the Board also remanded the 
issue of entitlement to service connection for peripheral 
neuropathy of the upper extremities.  Thereafter, in an August 
2010 rating decision, the RO granted service connection for 
carpal tunnel syndrome and peripheral neuropathy of each upper 
extremity.  As this represents a total grant of benefits sought 
on appeal, these issues are no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of entitlement to service connection for a lumbar spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right leg is 
manifested by no more than mild incomplete paralysis of the 
sciatic nerve.

2.  The Veteran's peripheral neuropathy of the left leg is 
manifested by no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.123, 4.124, 4.124a, Diagnostic Code 
8520 (2010).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.123, 4.124, 4.124a, 
Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in January 2006, March 
2006, November 2009, May 2010, and August 2010, the RO and the 
Appeals Management Center (AMC) provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  Additionally, the March 2006 notice letter 
informed the Veteran as to disability ratings and effective 
dates.

Because the notice pursuant to Dingess came after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claims were readjudicated by the RO in 
September 2010, after proper VCAA notice was provided and after 
the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the 
duty to notify has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki v. 
Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its 
November 2008 remand.  Specifically, with respect to the 
increased rating claims for peripheral neuropathy of the lower 
extremities the November 2008 Board remand instructed the RO to 
provide the Veteran with a neurological examination to determine 
the severity of his peripheral neuropathy of the legs.  The Board 
finds that the RO has complied with the Board's instructions and 
that the February 2010 VA examination report and July 2010 
addendum substantially comply with the Board's July 2005 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the November 2008 remand directives also instructed the RO to 
provide the Veteran with notice required under Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Federal Circuit has held that 
VA's duty to notify, codified at 38 U.S.C.A. § 5103(a), does not 
require it to provide notice of alternative diagnostic codes, or 
to solicit evidence of the impact of the Veteran's claimed 
disability on his daily life.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270, 1277 (2009).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's peripheral neuropathy of the legs are each rated as 
10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve.  Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in degree, 
respectively.  

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, sensory or 
mental function.  In the rating of peripheral nerve injuries and 
their residuals, attention is accorded to the site and character 
of the injury, the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.

The medical evidence of record shows that a March 2003 
electrodiagnostic study of the lower extremities was normal.  A 
March 2003 VA treatment record notes that muscle strength was 
full in both lower extremities.  

A May 2004 VA treatment record notes complaints of pain and a 
burning sensation in the feet.  

A May 2005 VA examination report notes that the Veteran 
complained of pain in the lower extremities, which rates in 
severity as 10/10.  He was noted to have a diagnosis of 
peripheral neuropathy in the lower extremities.  Motor 
examination was normal in power and tone.  There was no atrophy, 
fasciculation, or involuntary movements.  On sensory examination, 
the Veteran claimed decreased pinprick distally in the lower 
extremities, as well as decreased vibratory sensation in the 
lower extremities.  Straight leg raising was positive at 90 
degrees bilaterally in the sitting position.  He complained of 
pain along the posterior aspect of both lower extremities.  Deep 
tendon reflexes were normal.  There was no wasting or atrophy.  
There was no painful motion.  He had a normal gait and did not 
use any assistive device.  There was no truncal, gait, or limb 
ataxia.  The diagnosis was peripheral neuropathy in the lower 
extremities without motor deficit.  

An October 2005 VA chronic pain clinic consult notes that the 
Veteran has lumbosacral pain and pain in both heels.  The pain 
radiates from the lumbosacral area down to both legs, 
predominantly the right leg.  The pain is constant with cramping, 
burning, tingling and numbing.  The Veteran described that the 
pain is also like pins and needles.  There is associated weakness 
and a cold sweat.  The pain averages 7-8/10 in intensity.  
Changing body posture, taking medication, and use of the TENS 
unit relieve the pain.  Activity aggravates the pain.  

A March 2006 VA treatment record notes that the Veteran has pain 
in the lower extremities.  Heel and Achilles tendon enthesopathic 
changes were found, and were determined to be secondary to 
repetitive trauma.  Pain was described as containing mixed 
nociceptive and neuropathic features.  Additionally, the pain was 
rated as moderate.

A September 2006 VA examination report notes that deep tendon 
reflexes in the patella and Achilles were normal.  

A January 2007 VA examination report notes that the Veteran's 
strength, muscle tone, and muscle bulk were normal.  Light touch 
was normal, as were pin prick, vibratory sense, and position 
sense.  

A February 2010 VA examination report notes that the Veteran 
complained of tingling sensation and cramps in his lower 
extremities from the knees down.  He also complained of bilateral 
lower extremity weakness, and feeling that his lower extremities 
are "heavy."  Motor examination of the lower extremity muscles 
revealed no motor impairment.  Sensory examination was also 
normal, except there was decreased vibration and light touch to 
the distal lower extremities.  Position sense was normal.  
Detailed reflex examination was normal.  There was no atrophy, no 
abnormal muscle tone or bulk, no tremors, ticks, or other 
abnormal movements, and no joint function was affected.  Gait and 
balance were normal.  Nerve conduction studies revealed normal 
posterior tibial nerve distal latency, normal common peroneal 
nerve distal latency, normal sural nerve latency, and normal 
insertional activity with no spontaneous activity in the form of 
positive sharp waves or fibrillations and normal recruitment of 
all muscles tests.  Overall, the study was normal; there was no 
electrodiagnostic evidence of acute lumbar radiculopathy.  
However, small fiber peripheral neuropathy could not be excluded.  
The Veteran's bilateral lower extremity peripheral neuropathy was 
described by the examiner as mild.

A July 2010 VA opinion report (authored by the February 2010 VA 
examiner) notes that the severity of the Veteran's peripheral 
neuropathy of the lower extremities is mild.

After reviewing the evidence of record, the Board finds that the 
Veteran's peripheral neuropathy of the legs are each 
appropriately rated as 10 percent disabling throughout the entire 
evaluation period.  A higher rating for either disability is not 
warranted.  In this regard, a higher rating for peripheral 
neuropathy of the lower extremities is warranted only for 
moderate incomplete paralysis of the sciatic nerve.  The evidence 
simply does not reflect such a level of incomplete paralysis.  
Notably, the most recent VA medical evidence from 2010 reflects 
no new or more severe symptoms than what has been reported, 
documented, and described throughout the period of the claim.  In 
fact, nerve conduction studies done at this time were normal.  
The remainder of the medical evidence shows complaints of 
numbness, tingling, and burning pain, and evidence of some 
diminished reflexes and sensation.  No medical professional has 
ever indicated that the neurological impact of the peripheral 
neuropathy as a whole is more than mild.  In fact, the February 
2010 VA examiner specifically opined on two separate occasions 
that the Veteran's peripheral neuropathy of the lower extremities 
was only mild.  Considering that the February 2010 VA examination 
nerve conduction study was normal, and with the current evidence 
showing a current opinion describing the peripheral neuropathy of 
the lower extremities as mild, the evidence suggests that the 
current ratings of 10 percent for each leg is appropriate.  As 
such, higher ratings for peripheral neuropathy of the legs is not 
warranted.

In reaching the determination, the Board has considered whether, 
under Hart, supra, a higher rating might be warranted for either 
leg for any period of time during the pendency of this appeal.  
There is no evidence that the Veteran's peripheral neuropathy of 
either leg has been persistently more severe than the extent of 
disability contemplated under the assigned rating for either 
disability at any time during the period of this initial 
evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered the issue of whether the Veteran's 
peripheral neuropathy of the legs presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor 
for extra-schedular consideration is that there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the Rating Schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
Rating Schedule.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  
If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  In this case, because the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, the claimant's disability picture is contemplated 
by the Rating Schedule, the assigned schedular evaluation is 
adequate.


ORDER

A rating in excess of 10 percent for peripheral neuropathy of the 
right leg is denied.

A rating in excess of 10 percent for peripheral neuropathy of the 
left leg is denied.


REMAND

While further delay in this case is regrettable, the Board finds 
that additional development is required in order to adjudicate 
the claim for entitlement to service connection for a lumbar 
spine disability on the merits.  In this regard, the Board's 
November 2008 remand instructed the AOJ to schedule the Veteran 
for a VA examination in order to determine the nature and 
etiology of the current lumbar spine disability.  In the remand, 
the Board specifically referenced post-service medical evidence 
dated in November 1971 which notes complaints of tender and 
painful lumbar region and a May 1972 record which shows lumbar 
spine complaints.

The January 2010 VA examination report, although very extensive, 
is inadequate for adjudication purposes because it does not 
contain an adequate rationale for its conclusion, which is 
against the Veteran's claim.  Notably, the examiner opined that 
the Veteran's current back disability (degenerative arthritis and 
degenerative disease, L4-L5, with intervertebral disc herniation 
and segmental canal stenosis) did not begin in service or become 
manifest to a compensable degree within one year of service 
because the Veteran did not complain of any back problem at 
service separation in January 1970 or until June 1997, which is 
28 years after the alleged onset of low back symptoms.  

The examiner failed to mention either the November 1971 or the 
May 1972 post-service medical record showing back problems or 
complaints.  Moreover, in a clarifying June 2010 VA addendum, the 
same examiner repeated that the first documented evidence of any 
low back complaint/condition or evaluation was from June 26, 
1997, at a physical therapy consultation during which herniated 
disc was diagnosed.  This was 28 years after service, and the 
Veteran was 50 years old.  The examiner went on to state that one 
of the most common disorders of the low spine is disc 
degeneration, and it is age related.  The examiner stated that 
the Veteran's current back disorder is related to the normal 
process of aging.  Because the rationale for the negative opinion 
is therefore based upon an inaccurate factual premise, the Board 
finds the January 2010 VA examination to be inadequate.  As such, 
a new opinion that is based upon the entire evidentiary record is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy 
of this remand, to the examiner who conducted 
the January 2010 VA examination and request 
that she review the claims file, specifically 
the November 1971 VA post-service medical 
record which notes complaints of tender and 
painful lumbar region and the May 1972 
medical report which shows lumbar spine 
complaints.  

The examiner should be requested to provide an 
opinion with respect to each currently present 
back disability as to whether it is at least 
as likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service (did it have 
its onset during service or within one year of 
discharge from service, or is it otherwise 
etiologically related to service).  Attention 
is directed to the abovementioned post-
service treatment records dated in 
November 1971 and May 1972.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

If the January 2010 VA examiner is 
unavailable, another qualified examiner should 
be requested to provide the same opinion.  If 
a new VA examination needs to be conducted in 
order to obtain such an opinion, then one 
should be scheduled.  All indicated tests and 
studies should be undertaken.  Following a 
review of the relevant evidence in the claims 
folder and the clinical evaluation, the new 
examiner should answer the above questions.

2.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


